PER CURIAM.
The trial court, on remand after reversal of a sentence of 17 years imprisonment, 560 So.2d 428, added 14 years of probation. There was no indication of conduct on the defendant’s part following the original sentence which warranted the increase. We vacate the addition of the 14 years. See Pilgrim v. State, 516 So.2d 75 (Fla. 5th DCA 1987).
Reversed and Remanded for deletion of the improper portion of the sentence. No additional sentencing hearing is necessary.
DAUKSCH, COBB and GOSHORN, JJ., concur.